DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US 2008/0105261) in view of Bird (US 2019/0254363).
Harold is directed to an air filtering soft face mask having the following structure: 
    PNG
    media_image1.png
    359
    270
    media_image1.png
    Greyscale
(See Figure 1) where the mask is seen to have a body extending substantially in a body plane wherein the body has a first face and a second face opposite the first face. This can be observed in the diagram of the filtering face mask being work: 
    PNG
    media_image2.png
    271
    294
    media_image2.png
    Greyscale
(see Figure 3). Figure 3 demonstrates that the mask has a first face (inner facing surface) and a second face (outward facing surface). The outward facing surface (the second face) has attached to it coupling mechanisms (a string for securing to the wearers head). A loop is also envisaged as a coupling mechanism (see [0022]). As observed from Figure 1 above the coupling mechanisms may extend substantially in a coupling plane below the body plane (see instant claim 8).   Harold teaches that one or more layers of the body of the mask is treated with an antimicrobial agent (i.e. germicidal) (see claim 10) (see instant claim 1). It would be obvious to apply the antimicrobial on to the inner layer (first face) of the mask to neutralize any microbes that would be coming from or attempting to enter ones mouth/nose during respiration (see instant claims 1-4). Harold’s mask may be used to seal the mask wearers facial contours so as to keep a seal during coughing (see [0002]) (see instant claims 11 and 17). 
Harold fails to teach their filtering face mask as having a tab coupled to the body, the tab extending substantially from the body plane.
Bird is directed to coughguardz which has the following structure: 
    PNG
    media_image3.png
    267
    544
    media_image3.png
    Greyscale
(see Figure 1A). The coughguardz is a collapsible face mask for use in covering ones mouth to prevent the aerosolization of infectious droplets during coughing or sneezing (see abstract). Like Harold, Bird’s mask is to have a surface that comprises antibacterial materials (see [0021]). The mask is to possess a pull tab on the front of the mask wherein the tab is attached securely at the upper side thereby enabling the attachment of the face mask and allows for adjustment of the mask when placed on the face (see [0011]). As the tab is extended from the upper side, it is understood to be substantially extended in the body plane of the mask as required by instant claims 1, 11, and 17). Additionally, as the tab is located on the center of the upper edge, it is free from the one or more coupling mechanism (see claims 9 and 13) The pull tab is to be anti-microbial (i.e. germicidal) (see [0021]) (see instant claims 5 and 12). Moreover, it is taught that the tab is useful because the tab may be engaged quickly to rapidly cover the mouth in the event of a sneeze/cough thereby preventing ones hand from becoming contaminated (see [0015]) (see instant claims 19 and 20). Thus, it would have been obvious to provide a tab that is extended substantially in the body plane of Harold’s face mask with a reasonable expectation in improving the functionality of Harold’s mask, e.g. ease of manipulating the mask
Regarding the shape of the tab as being circular as recited by instant claims 10 and 14, Bird is silent. However, absent some persuasive evidence as to why the shape is critical, such would be a matter of choice which the person of ordinary skill in the art would have found obvious. See MPEP 2144.04(IV)(B).  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 15, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Harold et al. (US 2008/0105261) in view of Bird (US 2019/0254363) as applied to claims 1-14, 17 and 19-20 above, and further in view of Matich et al. (US 2011/0061656).
Harold and Bird fail to teach the mask as possessing a peel sheet coupled to the body 
Matich is directed to face masks with seal within seal and optional bridging seal. Figures 4A and 4B shows that a surgical mask that is sealed between two sheets to as to protect it from becoming contaminated prior to use (see [0089]). The seal sheet is extended in a sheet plane below the body plane as required by instant claim 16. The seal may be removed to release the mask by pulling the tabs to pull apart the sealed layers (i.e. peel apart the sheets) (see [0026, 0089]) (see instant claim 18). As the sheets are to be applied to the first and second faces of the mask as observed in Figures 4A and 4B, the peel sheet would be coupled to the body at the second face as required by instant claim 15. Thus, it would have been obvious to provide the mask of Harold and Bird in a sealed peelable sheet so as to ensure the mask remained free from environmental contaminants. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611